Title: To John Adams from Louisa Catherine Johnson Adams, 13 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				(Private)
					
					13 Feb.—6 Mar 1819
				
				Feby 13—A very bad cold—The day very stormy which prevented my going out—Mr. Bailey passed the evening with us—The question on Genl. Jackson’s affairs appears to be given up in the Senate—The popular opinion is too favourable—and though the Gentleman from Georgia who is to take the lead, might have found it useful in procuring the attention of the Ministry in the Country which he is about to visit, in the course of any probable negotiations; It is thought that in the delicate situation in which he stood with the Administration, that his conduct was not altogether praiseworthy—He has acquired a reputation for talent which appears to me to be infinitely beyond his desert, and I cannot conceive by what standard he has been judged—When I see the Congress of the present day and the Congress of times past, I cannot help thinking that either the talent of the Country has greatly depreciated, or that the means of election are entirely changed, and superiority has ceased to be a distinction—14 My Cold still continues so bad could not go to hear Dr. Kirkland—Mr. A. went and was much delighted with his discourse. Chief Justice Marshall and Judge Livingston called and were particular in their enquiries after you—Eveng at home alone—Cards of invitation sent out to upwards of 400.15. A company of 25 expected to dine, only 15 of whom came—Genl Brown, Major Biddle, Mr. Storrow, Mr. Sanford, Mr. Garnet, Mr. Barbour, Mr Morton, Genl Smyth, Col TrumbalKl, Mr Todd, & Mr Bailey—Dinner very pleasant much conversation concerning the fatal practice of Duelling, which unfortunately was continued until the Gentlemen quitted the Table—I was informed by Mr. Sanford, who sat next me that one of our guests had fought a duel with a Gentleman in New York, when they fired three rounds but fortunately without fatal consequences—I observed he sat silent and took no part in the conversation, which amounted to a G general condemnation of the practice—These are unpleasant circumstances to occur but impossible to avoid, as in a situation like ours with such an unlimited acquaintance, it is impossible to know the histories of all with whom we are necessarily obliged to associate. Went to a Ball at Mrs. Bagots immediately after our company left us—The party small, the roads dreadful beyond any thing you can conceive and saw two Carriages overturned but fortunately no one was hurt. We were particularly lucky in getting home without accident as our horses were very much frightened by one of the Carriages being left in the road and we got them by it with the utmost difficulty—Mrs. Bagot had a bad cold She is so happy at the idea of returning home that she cannot conceal her impatience, and reminds me of myself when I was leaving St. Petersburg—When I went to take leave of the Empress Mother, she called to her Ladies as soon as she saw me to observe how happy I looked, that she had never seen my countenance so bright since she had known me. Thus you see I never learnt to play the hypocrite, and could not assume the semblance of regret which I was utterly incapable of feeling—This is not diplomacy—We shall never find a couple from that Country so desirous of pleasing and who will produce such a feeling of respect and attachment as they have—Passed a delightful eveng and never laughed more in my life—Mr A. beat Genl Brown a Chess—Had the happiness of seeing an American Military Dandy A creature compounded of  all the follies Europe and America can boast, without possessing even the qualification of beauty peculiar to the Peacock, which when it spreads its beautiful plumage to the Sun, fascinates the eyes by the varied brilliancy of its colours, and makes you forget in its dazzling lustre its other glaring defects—Genl Smyth who dined with us made an excellent speech on the affairs of Jackson—but he is unfortunately a heavy Speaker and did not do himself justice—Mr Sanford is a Gentlemanly man a Senator from New York and a very warm partizan of Govr Clinton—16 Passed the morning in writing very busily, and in the eveng went to a Ball at the Spanish Ministers—A large company was assembled—The room is the largest in Washington, and very handsome, & the house perfectly convenient for receiving visitors—In fact it is the only one in the place suited to that purpose—The entertainment was elegant—The company brilliant and I heard more wit and pleasantry than usual; and was kept in a state of merriment almost amounting to impropriety during the whole evening—We returned late; the roads dreadful—Major Biddle was there in full uniform, as were all the Military part of the company which adds much to the splendor of our parties, more especially as their actions have contributed more than their dress to this effect—17 House all in confusion for the party of tomorrow putting down beds &c—Went to the Presidents in the evening, and had to sit three quarters of an hour in the Carriage literally at the risk of life—As we have no police to regulate matters—The Hackney Coachmen remain Masters of the field, and the confusion, bad language, quarreling and noise, exceed every thing I ever met with in any Country—The company was not so large as usual and the greater part strangers Mrs. M. told me that notwithstanding she had continually two or three sets of invitation’s out for dinner she was always fifty a head—March 6th. I am again labouring under a severe cold and I find this climate affect me very much as the Russian used to do—I believe however that a broken constitution renders all climates alike—Mr. A is fearful he shall not be able to visit Boston this Summer in consequence of the pressure of business—Ever with duty & affection—
				
					
				
				
			